                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

DOUGLAS and BETTIE TYE,                           )
                                                  )
       PLAINTIFFS,                                )
                                                  )
       v.                                         )           No. 4:19-CV-0294-DGK
                                                  )
ST. LUKES’S EAST ANESTHESIA                       )
SERVICES, P.C., JONAH GARRETT, MD,                )
DEREK C. THOMAS, RN CRNA,                         )
MELINDA D. PENDERGRAFT, RN CRNA,                  )
JENNIFER VANSANDT, RN CRNA,                       )
ROCKHILL ORTHOPAEDIC                              )
SPECIALISTS, INC.,                                )
ROCKHILL ORTHOPAEDICS, P.C.,                      )
WESLEY F. FREVERT, MD,                            )
SAINT LUKES EAST HOSPITAL,                        )
3M COMPANY,                                       )
ARIZANT HEALTHCARE INC., and                      )
KEVIN ACTON,                                      )
                                                  )
       DEFENDANTS.                                )

                          ORDER GRANTING MOTION TO STAY

       This lawsuit arises from allegations that Plaintiff Douglas Tye developed an infection as a

result of the use of a Bair Hugger warming device during his knee surgery. Mr. Tye and his wife,

Plaintiff Bettie Tye, have sued the maker of the medical device, a Missouri-based salesman of the

device, the hospital were the surgery was performed, and various medical providers—several of

whom are Missouri citizens—for a variety of torts.

       Now before the Court is Defendants 3M Company (“3M”), Arizant Healthcare, Inc., and

Kevin Acton’s (collectively, “the Moving Defendants”) Motion to Stay (Doc. 7) pending transfer

of this case to the United States District Court for the District of Minnesota as part of In re: Bair

Hugger Forced Air Warming Devices Products Liability Litigation, MDL No. 2666. 3M Company

is currently a defendant in several thousand other lawsuits pending in this MDL which allege that
the use of a Bair Hugger patient warming system during surgery caused an infection. Also pending

before the Court are Plaintiffs’ Motion to Remand (Doc. 13), Plaintiffs’ Motion for Expedited

Hearing and Ruling on Motion for Remand (Doc. 15), and Defendant Kevin Acton’s Motion to

Dismiss (Doc. 16).

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936); Contracting Nw.,

Inc. v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983) (holding district court has the

“inherent power” to stay litigation “to control its docket, conserve judicial resources, and provide

for a just determination of the cases pending before it”). A stay should be entered only where it is

a proper exercise of the court’s discretion, Rhines v. Weber, 544 U.S. 269, 276 (2005), and the

proponent of the stay bears the burden of establishing the need for a stay. Nken v. Holder, 556

U.S. 418, 433-34 (2009). In determining whether to grant a motion to stay where an MDL transfer

is pending, a federal court balances three factors: “(1) potential prejudice to the non-moving party;

(2) hardship and inequity to the moving party if the action is not stayed; and (3) the judicial

resources that would be saved by avoiding duplicative litigation if the cases are in fact

consolidated.” Buie v. Blue Cross & Blue Shield of Kansas City, Inc., No. 05-0534-CV-W-FJG,

2005 WL 2218461, at *1 (W.D. Mo. Sept. 13, 2005).

       The Moving Defendants argue Plaintiffs will not be prejudiced by a stay, but if the case is

not stayed, they will be subject to duplicative litigation and inconsistent rulings on a variety of

subjects, including jurisdictional issues, between this case and the MDL cases. Further, a stay will

conserve judicial resources and ensure uniform adjudication of these issues.           The Moving

Defendants note Judge Gaitan recently came to the same conclusion in a similar case involving a

Bair Hugger warming device. See O’Haver v. Anesthesia Assocs. Of Kansas City, P.C., No. 19-

                                                 2
CV-0037-FJG (W.D. Mo. Mar. 25, 2019) (finding “the O’Haver action involves common

questions of fact with actions transferred to the MDL No. 2666, and that transfer will serve the

convenience of the parties and witnesses and promote the just and efficient conduct of the

litigation.”)

        Plaintiffs respond that this Court lacks subject matter jurisdiction because Plaintiffs and

some Defendants are Missouri citizens, and they deny any Defendants were misjoined or

fraudulently joined. They contend Defendants had no reasonable basis for removing the case, and

they note the Court is not required to stay proceedings pending possible transfer to an MDL. They

argue this Court should consider the merits of their motion to remand, and grant it. They cite in

support this Court’s decision in Davidson v. Poppa, No. 4:15-cv-0243-DGK (W.D. Mo. May 15,

2015) (denying motion to stay and granting remand before the Judicial Panel on Multidistrict

Litigation had decided whether to transfer to the MDL presiding over Durom Hip cases).

        The Court finds: (1) Plaintiffs will not be prejudiced by a stay; (2) Defendants are highly

likely to be subject to prejudice in the form of duplicative litigation and inconsistent rulings if this

case is not stayed; and (3) if this case is accepted for transfer to the MDL, it would avoid

duplicative litigation. Thus, staying the case until the Judicial Panel on Multidistrict Litigation

rules on transfer is preferable.

        Although Plaintiffs have a colorable argument that the Court lacks subject matter

jurisdiction, granting the stay does not mean this question will go unanswered. Either this case

will not be transferred to MDL 2666 and this Court will consider the jurisdictional issue, or this

case will be transferred to the MDL and another federal judge will address it. Either way,

Plaintiffs’ jurisdictional arguments will be considered.

        The Court’s decision in Davidson v. Poppa is distinguishable and involved a unique set of

circumstances. In Davidson, after requesting an extension of time to respond to plaintiff’s motion

                                                   3
to remand, the defendants filed a notice stating that they were foregoing their opportunity to

respond to the motion to remand. See id. (Doc. 15 at 1) (“The defendants . . . respectfully advise

the Court that they have elected not to respond without prejudice to Plaintiff’s Motion to Remand

(Doc. 9) filed in this matter.”). A defendant removing a case to federal court and then not opposing

remand is a rare occurrence. That is certainly not the case here. Hence, the result in Davidson

possesses little, if any, precedential value.

        The Motion to Stay (Doc. 7) is GRANTED. Plaintiffs’ Motion for Expedited Hearing and

Ruling on Motion for Remand (Doc. 15) is DENIED AS MOOT.

        IT IS SO ORDERED.

Date: May 21, 2019                                   /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 4
